                                                                                                                                                         7/29/19 4:12PM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF TENNESSEE

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     JOSEPH
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        LOUIS
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   MELZ
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years JOSEPH L MELZ
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3458
     Individual Taxpayer
     Identification number
     (ITIN)




               Case 3:19-bk-04811 Voluntary
Official Form 101
                                    Doc 1Petition
                                             Filed    07/29/19 Entered 07/29/19 16:16:35
                                                  for Individuals Filing for Bankruptcy
                                                                                                                                        Desc Main             page 1
                                            Document              Page 1 of 21
                                                                                                                                                  7/29/19 4:12PM

Debtor 1   JOSEPH LOUIS MELZ                                                                         Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years
                                 DEER CREEK HOMES
     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 1025 CARLISLE LANE
                                 FRANKLIN, TN 37064
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Williamson
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.

                                 PO BOX 681148
                                 FRANKLIN, TN 37068-1148
                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




              Case 3:19-bk-04811 Voluntary
Official Form 101
                                   Doc 1Petition
                                            Filed    07/29/19 Entered 07/29/19 16:16:35
                                                 for Individuals Filing for Bankruptcy
                                                                                                                                  Desc Main            page 2
                                           Document              Page 2 of 21
                                                                                                                                                     7/29/19 4:12PM

Debtor 1    JOSEPH LOUIS MELZ                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




              Case 3:19-bk-04811 Voluntary
Official Form 101
                                   Doc 1Petition
                                            Filed    07/29/19 Entered 07/29/19 16:16:35
                                                 for Individuals Filing for Bankruptcy
                                                                                                                                      Desc Main           page 3
                                           Document              Page 3 of 21
                                                                                                                                                  7/29/19 4:12PM

Debtor 1    JOSEPH LOUIS MELZ                                                                              Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




              Case 3:19-bk-04811 Voluntary
Official Form 101
                                   Doc 1Petition
                                            Filed    07/29/19 Entered 07/29/19 16:16:35
                                                 for Individuals Filing for Bankruptcy
                                                                                                                                    Desc Main          page 4
                                           Document              Page 4 of 21
                                                                                                                                                    7/29/19 4:12PM

Debtor 1    JOSEPH LOUIS MELZ                                                                          Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




              Case 3:19-bk-04811 Voluntary
Official Form 101
                                   Doc 1Petition
                                            Filed    07/29/19 Entered 07/29/19 16:16:35
                                                 for Individuals Filing for Bankruptcy
                                                                                                                                    Desc Main            page 5
                                           Document              Page 5 of 21
                                                                                                                                                       7/29/19 4:12PM

Debtor 1    JOSEPH LOUIS MELZ                                                                             Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ JOSEPH LOUIS MELZ
                                 JOSEPH LOUIS MELZ                                                 Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     July 29, 2019                                     Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




              Case 3:19-bk-04811 Voluntary
Official Form 101
                                   Doc 1Petition
                                            Filed    07/29/19 Entered 07/29/19 16:16:35
                                                 for Individuals Filing for Bankruptcy
                                                                                                                                         Desc Main          page 6
                                           Document              Page 6 of 21
                                                                                                                                                    7/29/19 4:12PM

Debtor 1   JOSEPH LOUIS MELZ                                                                              Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Larry Edmondson                                                Date         July 29, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Larry Edmondson
                                Printed name

                                T. Larry Edmondson - Attorney at Law
                                Firm name

                                800 Broadway
                                3rd floor
                                Nashville, TN 37203
                                Number, Street, City, State & ZIP Code

                                Contact phone     6152543765                                 Email address         larryedmondson@live.com
                                5601 TN
                                Bar number & State




              Case 3:19-bk-04811 Voluntary
Official Form 101
                                   Doc 1Petition
                                            Filed    07/29/19 Entered 07/29/19 16:16:35
                                                 for Individuals Filing for Bankruptcy
                                                                                                                                     Desc Main           page 7
                                           Document              Page 7 of 21
                                                                                                                                                               7/29/19 4:12PM




 Fill in this information to identify your case:

 Debtor 1                     JOSEPH LOUIS MELZ
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?                                          $ $28,215.14
              American Express
              PO BOX 650448                                          As of the date you file, the claim is: Check all that apply
              Dallas, TX 75265-0448                                          Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?                                          $ $19,468.00
              ARMCO HVAC and Electrical
              2431 Old Columbia Road                                 As of the date you file, the claim is: Check all that apply
              Lewisburg, TN 37091-6845                                       Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy




               Case 3:19-bk-04811                     Doc 1            Filed 07/29/19 Entered 07/29/19 16:16:35                                Desc Main
                                                                       Document     Page 8 of 21
                                                                                                                                                              7/29/19 4:12PM




 Debtor 1          JOSEPH LOUIS MELZ                                                                Case number (if known)




 3                                                                   What is the nature of the claim?                                          $ $40,971.00
            Builders' Insulation
            PO BOX 7788                                              As of the date you file, the claim is: Check all that apply
            Madison, WI 53707                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?                                          $ $49,614.19
            Carter Lumber
            PO BOX 5085                                              As of the date you file, the claim is: Check all that apply
            Evansville, IN 47716                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?                                          $ $43,614.19
            Cenwood Appliance Distributors
            PO BOX 1819                                              As of the date you file, the claim is: Check all that apply
            Memphis, TN 38101                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?                                          $ $64,551.00
            Cincinnati Insurance Co.
            PO BOX 145620                                            As of the date you file, the claim is: Check all that apply
            Cincinnati, OH 45250-5620                                        Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




             Case 3:19-bk-04811                       Doc 1            Filed 07/29/19 Entered 07/29/19 16:16:35                                Desc Main
                                                                       Document     Page 9 of 21
                                                                                                                                                              7/29/19 4:12PM




 Debtor 1          JOSEPH LOUIS MELZ                                                                Case number (if known)


                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?                                          $ $20,793.78
            Comfort Supply, Inc.
            305 Arlington Ave.                                       As of the date you file, the claim is: Check all that apply
            Franklin, TN 37064                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?                                          $ $61,931.29
            Discount Plumbing & Electrical
            101 Century Court                                        As of the date you file, the claim is: Check all that apply
            Franklin, TN 37064                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?                                          $ $10,507.11
            Erie Insurance
            100 Erie Insurance Place                                 As of the date you file, the claim is: Check all that apply
            Erie, PA 16530                                                   Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?                                          $ $19,448.62
            Graham's Lighting, Inc.
            244 Cool Springs Blvd.                                   As of the date you file, the claim is: Check all that apply
            Franklin, TN 37067                                               Contingent
                                                                             Unliquidated


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




             Case 3:19-bk-04811                       Doc 1            Filed 07/29/19 Entered 07/29/19 16:16:35                                Desc Main
                                                                      Document      Page 10 of 21
                                                                                                                                                              7/29/19 4:12PM




 Debtor 1          JOSEPH LOUIS MELZ                                                                Case number (if known)

                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?                                          $ $17,592.74
            Gullett, Sanford, robinson &
            Martin PLLC                                              As of the date you file, the claim is: Check all that apply
            150 3rd Ave. South                                               Contingent
            Suite 1700                                                       Unliquidated
            Nashville, TN 37201                                              Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?                                          $ $57,939.90
            Henley Supply Millwork
            PO BOX 306                                               As of the date you file, the claim is: Check all that apply
            Decherd, TN 37324                                                Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 13                                                                  What is the nature of the claim?                                          $ $10,330.00
            Henry Drilling & Pump Co.
            1401 Adams St.                                           As of the date you file, the claim is: Check all that apply
            Franklin, TN 37064                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




             Case 3:19-bk-04811                       Doc 1            Filed 07/29/19 Entered 07/29/19 16:16:35                                Desc Main
                                                                      Document      Page 11 of 21
                                                                                                                                                              7/29/19 4:12PM




 Debtor 1          JOSEPH LOUIS MELZ                                                                Case number (if known)

 14                                                                  What is the nature of the claim?                                          $ $22,724.95
            J & J Electrical, Inc.
            PO BOX 531                                               As of the date you file, the claim is: Check all that apply
            Kingston Springs, TN 37082                                       Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?                                          $ $147,765.09
            Kenco Construction Co. LLC
            8742 Triple Oaks Drive                                   As of the date you file, the claim is: Check all that apply
            Lyles, TN 37098                                                  Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?                                          $ $10,540.01
            KMS Investments, Inc. dba
            Floorz                                                   As of the date you file, the claim is: Check all that apply
            1731 Mallory Lane                                                Contingent
            Suite 103                                                        Unliquidated
            Brentwood, TN 37027                                              Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?                                          $ $30,070.82
            Pool Equipment & Supply, Inc.
            500 Production Ave.                                      As of the date you file, the claim is: Check all that apply
            Suite 800                                                        Contingent
            Madison, AL 35758                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




             Case 3:19-bk-04811                       Doc 1            Filed 07/29/19 Entered 07/29/19 16:16:35                                Desc Main
                                                                      Document      Page 12 of 21
                                                                                                                                                              7/29/19 4:12PM




 Debtor 1          JOSEPH LOUIS MELZ                                                                Case number (if known)

            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?                                          $ $10,657.00
            Robert F. Henry TIle Co., Inc.
            PO BOX 1625                                              As of the date you file, the claim is: Check all that apply
            Montgomery, AL 36121-1209                                        Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?                                          $ $16,876.41
            Scott Wilson Architect, LLC
            317 Main Street                                          As of the date you file, the claim is: Check all that apply
            Suite 202                                                        Contingent
            Franklin, TN 37064                                               Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?                                          $ $21,809.26
            Waste Solutions of TN, LLC
            1168 Industrial Park Drive                               As of the date you file, the claim is: Check all that apply
            Columbia, TN 38401                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ JOSEPH LOUIS MELZ                                                            X
       JOSEPH LOUIS MELZ                                                                    Signature of Debtor 2



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




             Case 3:19-bk-04811                       Doc 1            Filed 07/29/19 Entered 07/29/19 16:16:35                                Desc Main
                                                                      Document      Page 13 of 21
                                                                                                                                                          7/29/19 4:12PM




 Debtor 1          JOSEPH LOUIS MELZ                                                                Case number (if known)

       Signature of Debtor 1


       Date      July 29, 2019                                                              Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     Page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy




             Case 3:19-bk-04811                       Doc 1           Filed 07/29/19 Entered 07/29/19 16:16:35                                 Desc Main
                                                                     Document      Page 14 of 21
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         JOSEPH LOUIS MELZ
                         PO BOX 681148
                         FRANKLIN, TN 37068-1148

                         LARRY EDMONDSON
                         T. LARRY EDMONDSON - ATTORNEY AT LAW
                         800 BROADWAY
                         3RD FLOOR
                         NASHVILLE, TN 37203

                         1-JP CONTRACTING, INC.
                         816 E. MEADE AVENUE
                         MADISON, TN 37115

                         31-W INSULATION CO., INC.
                         PO BOX 306010
                         NASHVILLE, TN 37230-6010

                         A PLUS GUTTERS
                         PO BOX 587
                         COLUMBIA, TN 38402

                         ADENUS TECHNOLOGIES
                         849 AVIATION PARKWAY
                         SMYRNA, TN 37167

                         ALLEY-CASSETTY
                         PO BOX 23305
                         NASHVILLE, TN 37202

                         AMERICAN EXPRESS
                         PO BOX 650448
                         DALLAS, TX 75265-0448

                         AMERICAN EXPRESS - LOWES
                         PO BOX 650448
                         DALLAS, TX 75265-0448

                         AQUA BARRIERS
                         PO BOX 140703
                         NASHVILLE, TN 37213

                         ARMCO HVAC AND ELECTRICAL
                         2431 OLD COLUMBIA ROAD
                         LEWISBURG, TN 37091-6845

                         AT&T
                         PO BOX 105262
                         ATLANTA, GA 30348

                         ATLAS BRICK
                         1138 NORTH GERMANTOWN PKWY
                         #101-223
                         CORDOVA, TN 38016


    Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                                 Document      Page 15 of 21
                     ATMOS ENERGY
                     PO BOX 790311
                     SAINT LOUIS, MO 63179-0311

                     BUILDERS' INSULATION
                     PO BOX 7788
                     MADISON, WI 53707

                     CAPITOL WHOLESALE FENCE CO., INC.
                     1200 LEBANON PIKE
                     NASHVILLE, TN 37210-3004

                     CARTER LUMBER
                     PO BOX 5085
                     EVANSVILLE, IN 47716

                     CCAD REPROGRAPHICS, LLC
                     2002 COBB DRIVE
                     COLUMBIA, TN 38401

                     CD CONSTRUCTION LLC
                     1515 HIGHWAY 49 EAST
                     ASHLAND CITY, TN 37015

                     CENWOOD APPLIANCE DISTRIBUTORS
                     PO BOX 1819
                     MEMPHIS, TN 38101

                     CHRIS JACKSON


                     CINCINNATI INSURANCE CO.
                     PO BOX 145620
                     CINCINNATI, OH 45250-5620

                     COMFORT SUPPLY, INC.
                     305 ARLINGTON AVE.
                     FRANKLIN, TN 37064

                     DEER CREEK HOMES, INC.
                     PO BOX 681148
                     FRANKLIN, TN 37068-1148

                     DISCOUNT PLUMBING & ELECTRICAL
                     101 CENTURY COURT
                     FRANKLIN, TN 37064

                     DODD'S LAWN CARE
                     406 EDDY LANE
                     FRANKLIN, TN 37064

                     ED'S SUPPLY COMPANY, INC.
                     711 6TH AVE. SOUTH
                     NASHVILLE, TN 37203


Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                             Document      Page 16 of 21
                     ERIE INSURANCE
                     100 ERIE INSURANCE PLACE
                     ERIE, PA 16530

                     FIRST CITIZENS NATIONAL BANK
                     ONE FIRST CITIZENS PLACE
                     PO BOX 370
                     DYERSBURG, TN 38025-0370

                     FRANKLIN STONE CO.
                     PO BOX 1606
                     FRANKLIN, TN 37064

                     GOTTA GO PORTABLE SERVICE, LLC
                     PO BOX 2814
                     HENDERSONVILLE, TN 37077-2814

                     GRAHAM'S LIGHTING, INC.
                     244 COOL SPRINGS BLVD.
                     FRANKLIN, TN 37067

                     GRANITE PLACE
                     1124-A HARPETH INDUSTRIAL COURT
                     FRANKLIN, TN 37064

                     GULLETT, SANFORD, ROBINSON & MARTIN PLLC
                     150 3RD AVE. SOUTH
                     SUITE 1700
                     NASHVILLE, TN 37201

                     HALE & HALE, PLC
                     231 PUBLIC SQUARE
                     FRANKLIN, TN 37064

                     HENLEY SUPPLY MILLWORK
                     PO BOX 306
                     DECHERD, TN 37324

                     HENRY DRILLING & PUMP CO.
                     1401 ADAMS ST.
                     FRANKLIN, TN 37064

                     HORTON HARDWOOD FLOORS
                     MARK HORTON
                     9007 LOMOND DRIVE
                     SMYRNA, TN 37167

                     HUSKEY BUILDING SUPPLY
                     PO BOX 682023
                     FRANKLIN, TN 37068-2023

                     J & J ELECTRICAL, INC.
                     PO BOX 531
                     KINGSTON SPRINGS, TN 37082


Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                             Document      Page 17 of 21
                     JAMES TERRY & ASSOCIATES
                     PO BOX 140353
                     NASHVILLE, TN 37214

                     JARRETT CONCRETE PRODUCTS & SUPPLY, INC.
                     2012 HWY 12 SOUTH
                     ASHLAND CITY, TN 37015

                     JEFFCO
                     831 FESSLERS PARKWAY
                     NASHVILLE, TN 37210

                     KEITH BRALY
                     5556 GREENVIEW CT
                     NORTH RICHLAND, TX 76148

                     KENCO CONSTRUCTION CO. LLC
                     8742 TRIPLE OAKS DRIVE
                     LYLES, TN 37098

                     KILLEBREW BRICK
                     1325 ST. GEORGE ROAD
                     EVANSVILLE, IN 47711

                     KMS INVESTMENTS, INC. DBA FLOORZ
                     1731 MALLORY LANE
                     SUITE 103
                     BRENTWOOD, TN 37027

                     KUBOTA CREDIT CORPORATION USA
                     PO BOX 0559
                     CAROL STREAM, IL 60132-0559

                     LAMPLEY CONCRETE, INC.
                     304 CENTURY COURT
                     FRANKLIN, TN 37064

                     LEGENDS RIDGE HOA
                     C/O GHERTNER & COMPANY
                     PO BOX 105007
                     ATLANTA, GA 30348-5007

                     LEGENDS RIDGE SWIM CLUB
                     C/O GHERTNER & COMPANY
                     PO BOX 105007
                     ATLANTA, GA 30348-5007

                     LEOPOLDO IBARRA
                     3001 ROYAL OAKS BLVD
                     APARTMENT 3205
                     FRANKLIN, TN 37065

                     MARCELINO CARREON
                     138 CHARLIE SHAW RD.
                     LEWISBURG, TN 37091

Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                             Document      Page 18 of 21
                     MCH ENGINEERING
                     102 HARTMAN DRIVE
                     LEBANON, TN 37087

                     MID-TN EROSION & SEDIMENT CONTROL, INC.
                     658 MURFREESBORO PIKE
                     NASHVILLE, TN 37210

                     MIDDLE TENNESSEE GRANITE, INC.
                     32 CLEVELAND AVE.
                     NASHVILLE, TN 37210

                     MIDDLE TENNESSEE LUMBER CO., INC.
                     PO BOX 427
                     BURNS, TN 37029

                     MOBILE MINI, INC.
                     PO BOX 740773
                     CINCINNATI, OH 45274-0773

                     PAUL BRAKE DBA PLUMBING N MORE
                     1501 WEST GRAB CREEK ROAD
                     DICKSON, TN 37055

                     PEPPERS CONCRETE PUMPING
                     PO BOX 140703
                     NASHVILLE, TN 37214

                     POLAND & ASSOCIATES / CRISLER CPA
                     5250 VIRGINIA WAY
                     SUITE 220
                     BRENTWOOD, TN 37027

                     POOL BUILDERS SUPPLY
                     1280 MURFREESBORO PIKE
                     NASHVILLE, TN 37217

                     POOL EQUIPMENT & SUPPLY, INC.
                     500 PRODUCTION AVE.
                     SUITE 800
                     MADISON, AL 35758

                     PRECISION GATE SERVICES
                     PO BOX 226
                     UNIONVILLE, TN 37180

                     PRIORITY PEST PROTECTION
                     10572 LEBANON ROAD
                     MOUNT JULIET, TN 37122

                     RAFAEL CABALLERO
                     720 COUNTY ROAD
                     #606
                     ROGERSVILLE, AL 35652


Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                             Document      Page 19 of 21
                     RJV EQUIPMENT
                     140 CHARTER PLACE
                     LA VERGNE, TN 37086

                     ROBERT BRIDGES
                     8811 RAGSDALE DRIVE
                     LYLES, TN 37098

                     ROBERT F. HENRY TILE CO., INC.
                     PO BOX 1625
                     MONTGOMERY, AL 36121-1209

                     ROBERT W. GIST
                     6210-D CHARLOTTE PIKE
                     NASHVILLE, TN 37209

                     ROGERS GROUP, INC.
                     PO BOX 102798
                     ATLANTA, GA 30368-2798

                     SCOTT WILSON ARCHITECT, LLC
                     317 MAIN STREET
                     SUITE 202
                     FRANKLIN, TN 37064

                     SOUTHERN SURVEYING, INC.
                     109 HOLIDAY COURT
                     SUITE C-7
                     FRANKLIN, TN 37067

                     SRM CONCRETE
                     1136 2ND AVENUE NORTH
                     NASHVILLE, TN 37208

                     TENNESSEE DEPARTMENT OF REVENUE
                     ANDREW JACKSON BUILDING, 8TH FLOOR
                     500 DEADERICK ST
                     NASHVILLE, TN 37242

                     THORPE DESIGN, LLC
                     475 METROPLEX DRIVE
                     SUITE 508
                     NASHVILLE, TN 37211

                     TRUE-LINE CORING & CUTTING NASHVILLE LLC
                     PO BOX 878029
                     KANSAS CITY, MO 64187-8029

                     VERY SOUND ADVICE
                     629 ZELLWOOD DRIVE
                     LA VERGNE, TN 37086

                     WARREN BORTHERS SASH & DOOR LLC
                     PO BOX 3057
                     KANSAS CITY, KS 66103-3057

Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                             Document      Page 20 of 21
                     WASTE SOLUTIONS OF TN, LLC
                     1168 INDUSTRIAL PARK DRIVE
                     COLUMBIA, TN 38401

                     WILLIAMSON COUNTY INSULATION, INC.
                     PO BOX 453
                     FRANKLIN, TN 37065

                     WILLIAMSON COUNTY TRUSTEE
                     PO BOX 1365
                     FRANKLIN, TN 37065-1365

                     WILLIAMSON PIPE SUPPLY COMPANY, LLC
                     121 CONFEDERATE DRIVE
                     FRANKLIN, TN 37064




Case 3:19-bk-04811   Doc 1    Filed 07/29/19 Entered 07/29/19 16:16:35   Desc Main
                             Document      Page 21 of 21
